             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 1 of 28



1                                                              HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT TACOMA
8
     HP TUNERS, LLC, a Nevada limited liability)
9
     company,                                  ) CASE NO. 3:17-cv-05760-BHS
                                               )
10                     Plaintiff,              ) PRETRIAL ORDER
                                               )
11         vs.                                 )
                                               )
12   KEVIN SYKES-BONNETT and SYKED)
     ECU       TUNING        INCORPORATED,)
13   Washington   corporation,    and   JOHN)
     MARTINSON,                                )
14
                               Defendants.
15

16
            Plaintiff and Defendants jointly submit the following Pretrial Order:
17
                                             JURISDICTION
18
            Jurisdiction is vested in this court by virtue of the following:
19
            1.       This Court has subject matter jurisdiction for the claims arising under the
20
     Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §1030, and the Defend Trade Secrets Act
21
     (“DTSA”), 18 U.S.C. §1836 et seq., pursuant to 28 U.S.C. §1331.
22
            2.       This Court has supplemental jurisdiction for the state law claims pursuant to 28
23
     U.S.C. §1367.
24

25


     PRETRIAL ORDER - page 1
                                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 2 of 28



1           3.       This Court also has jurisdiction over the parties and subject matter in this civil
2    action pursuant to 28 U.S.C. § 1332(a) in that the parties are citizens of different states and that
3
     the matter in controversy exceeds the sum of $75,000, exclusive of interests and costs.
4
                                         CLAIMS AND DEFENSES
5
            The plaintiff will pursue at trial the following claims:
6
            (i)      violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §1030;
7           (ii)     violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq.;
            (iii)    misappropriation of trade secrets arising under the Washington Uniform Trade
8                    Secrets Act, RCW 19.108;
            (iv)     violation of the Illinois Trade Secrets Act, 765 ILCS 1065/1 et. seq.;
9
            (v)      unfair competition under the Washington Consumer Protection Act, RCW
                     19.86.020;
10
            (vi)     unfair competition under the Illinois Consumer Fraud and Deceptive Business
11                   Practices Act, 815 ILCS 505/1 et. seq.;
            (vii)    breach of contract; and
12          (viii)   tortious interference with prospective economic relations.

13          All Defendants assert the following defenses:

14
            1.       The Syked ECU Tuning software includes no trade-secret owned by Plaintiff.
15
            2.       Plaintiff is not the creator of any trade-secret it contends is included in the
16
            Syked ECU Tuning software.
17
            3.       Plaintiff acquired its alleged trade-secrets from third parties.
18
            4.       Plaintiff acquired its alleged trade-secrets from Kevin Sykes-Bonnett.
19

20          5.       Plaintiff’s alleged trade-secrets were known used by others and not “secret.”

21          All Defendants assert the following affirmative defenses:

22
            1.       Failure to state a claim.
23
            2.       Any damages are offset/set off.
24
            3.       Failure to timely mitigate.
25


     PRETRIAL ORDER - page 2
                                                                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
               Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 3 of 28



1              4.     Claims barred by equitable doctrines.
2
               5.     Plaintiff has “unclean hands.”
3
               6.     Relief of fees/costs
4
               In addition, Defendant John Martinson asserts the defense that he had no personal
5
     knowledge of, or participation in, any of the acts Plaintiff contends gives rise to liability in this
6
     action.
7
                                             ADMITTED FACTS
8
               The following facts are admitted by the parties:
9

10             1.     HPT is a Nevada limited liability company with its principal place of business in

11   Buffalo Grove, Illinois. None of HPT’s members reside in this judicial district.

12             2.     HPT conducts business nationwide and internationally.

13             3.     The EULA provided, in pertinent part:
14                    You may not create a derivative work, reverse engineer, decompile, or
15
                      disassemble the SOFTWARE PRODUCT, except and only to the extent
16
                      that such activity is expressly permitted by applicable law notwithstanding
17
                      this limitation
18
               4.     Kevin Sykes-Bonnett received a flash drive containing HPT’s confidential and
19
     proprietary information.
20
               5.     Kevin Sykes-Bonnett received HPT’s confidential and proprietary key generator
21

22
     tool.

23             6.     Kevin Sykes-Bonnett possessed HPT’s confidential and proprietary key generator

24   tool.

25             7.     Kevin Sykes-Bonnett accessed and used HPT’s confidential and proprietary key

     PRETRIAL ORDER - page 3
                                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 4 of 28



1    generator tool.
2            8.        Kevin Sykes-Bonnett generated application keys for use with HPT interfaces for
3
     third parties for profit.
4
             9.        On June 24, 2017, Kevin Sykes-Bonnett operating under the username
5
     “ecumaster” on mhhauto.com posts with intent to help with generating licenses for HPT software
6
     publicly stating “I can help you with credits for cheap.”
7
             10.       On June 28, 2017, on the HPT forum, Kevin Sykes-Bonnett operating under the
8
     username “ecumaster” advertises “Hacked Credits” for HPT’s VCM Suite software. The post
9
     states: “No Dramas or Hassles cheap credits. Only $25aud each, 8 for $100aud or 20 for
10

11   $200aud. discounthptunercredits@mail.com Cheers”.

12           11.       On July 6, 2017, on the HPT forum, Kevin Sykes-Bonnett operating under the

13   username “crackedyou” advertises “cracked” software and licenses. The post states as follows:

14           Cracked 2.24
15                     So we have successfully cracked and patched HPTuner VCM software to never
16
             ask for licenses. You can read, write and edit/save most all 1998-2014 GM cars and
17
             some early Ford to about 2010 and Dodge stuff they supported.                                  Email
18
             discounthptunercredits@mail.com if you are interested in this version. The 3.4 and 3.5
19
             has [sic] been patched already and is [sic] in testing and then we will crack 3.6 and
20
             remove the call back to the server.
21
                       You can read, save, edit and flash any supported files without EVER being asked
22

23
             to license. You can use your existing cable or a brand new one and new [sic] use another

24           credit again.

25                     Cheers


     PRETRIAL ORDER - page 4
                                                                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
                Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 5 of 28



1               12.     Kevin Sykes-Bonnett released and made hacked HPT software publicly available
2    for download by third parties on the internet under the username “ecumaster”, among other
3
     aliases.
4
                13.     Kevin Sykes-Bonnett destroyed the flash drive containing HPT’s confidential and
5
     proprietary information with a hammer during the course of these proceedings.
6
                                                ISSUES OF LAW
7
                The award of attorneys’ fees and costs is a question of law in this matter.
8
                Defendant further asserts the following issues of law:
9
                Plaintiff has requested various forms of injunctive relief.            Whether the requested
10
     injunction(s) should issue is a question of law.
11
                Plaintiff has also requested various forms of enhanced damages beyond actual damages
12
     to be proven at trial. Whether such enhanced damages should be awarded is a question of law.
13
                                             EXPERT WITNESSES
14
                The name(s) and addresses of the expert witness(es) to be used by each party at the trial
15
     and the issue upon which each will testify is:
16
     (1)        On behalf of Plaintiff:
17
           (a) Dr. Ernesto Staroswiecki, Ph. D., P.E. – Dr. Staroswiecki will testify concerning his
18
               opinions and conclusions of whether Defendants Kevin Sykes-Bonnett, John Martinson,
19             and Syked ECU Tuning, Inc. had access to and utilized HP Tuners’ intellectual property
               and trade secrets. Dr. Staroswiecki will testify concerning his background and
20             qualifications, the work he performed and his report dated April 22, 2019.

21         (b) John R. Bone, CPA, CFF – Mr. Bone will testify concerning his opinions on the damages
               suffered by Plaintiff HP Tuners and other remedies in connection with HP Tuners’ claims
22             against Kevin Sykes-Bonnett, Syked ECU Tuning, Inc. and John Martinson. Mr. Bone
               will testify concerning his background and qualifications, the work he performed and his
23             report dated April 22, 2019.
24
     (2)        On behalf of Defendants:
25
                None.

     PRETRIAL ORDER - page 5
                                                                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                              PO Box 611
                                                                                               Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 6 of 28



1                                        OTHER WITNESSES
2    (1)    Other Witnesses on behalf of Plaintiff:
3
            1) Keith Prociuk, c/o Counsel for HP Tuners (will testify)
4
            Mr. Prociuk will testify regarding his position and role with HP Tuners, HP Tuners’
5
     business and the resources HP Tuners has expended in developing the proprietary products and
6
     source code that form the basis of HP Tuners’ business, the manner in which HP Tuners protects
7
     its confidential and proprietary trade secret information and the manner in which HP Tuners
8
     develops and maintains its network of vendors, resellers, and customers. Mr. Prociuk will testify
9
     concerning HP Tuners’ trade secrets, the matters forming the basis and foundation of the claims
10
     asserted in the First Amended Complaint, the matters alleged in the First Amended Complaint,
11
     the factual matters asserted in HP Tuners’ Trial Brief and the factual matters submitted in
12
     Declarations or in connection with prior pleadings filed in this matter. Mr. Prociuk will testify
13
     regarding the nature and scope of the damages HP Tuners has suffered as a result of Defendants’
14
     misconduct.
15
            2) Kevin Sykes-Bonnett, c/o Defendants’ Counsel (will testify) – Adverse witness
16
            Mr. Sykes-Bonnett will testify regarding his position and role with Syked Tuning (and
17
     the current particulars concerning the current operating entity based on Defendants’ disclosure
18
     that Syked Tuning has been dissolved), Syked Tuning’s business and the resources Syked
19
     Tuning has expended in developing the proprietary products and source code that form the basis
20
     of Syked Tuning’s business. Mr. Sykes-Bonnett will testify concerning the matters alleged in the
21

22   First Amended Complaint and the factual matters asserted in HP Tuners’ Trial Brief. Mr. Sykes-

23   Bonnett will testify concerning the manners in which he generated and sold fraudulent

24   application keys, hacked and released HP Tuners’ software, breach HP Tuners’ EULA and

25   otherwise misappropriated HP Tuners’ confidential and proprietary trade secrets and

     PRETRIAL ORDER - page 6
                                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 7 of 28



1    information.
2           3) John Martinson, c/o Defendants’ Counsel (will testify) – Adverse witness
3
            Mr. Martinson will testify regarding his position and role with Syked Tuning(and the
4
     current particulars concerning the current operating entity based on Defendants’ disclosure that
5
     Syked Tuning has been dissolved), Syked Tuning’s business and the resources Syked Tuning has
6
     expended in developing the proprietary products and source code that form the basis of Syked
7
     Tuning’s business.    Mr. Martinson will testify concerning the matters alleged in the First
8
     Amended Complaint and the factual matters asserted in HP Tuners’ Trial Brief.
9
            4) Bobbie Cannata (testify by deposition – deposition designations)
10

11          5) Alvaro Valencia (testify by deposition – deposition designations)

12          6) Chuck Greene (testify by deposition – deposition designations)

13          7) Ellis Groo (testify by deposition – deposition designations)
14          8) Christopher Breton-Jean (testify by deposition – deposition designations)
15
            9) Kyle Hamilton (testify by deposition – deposition designations)
16
            10) Edgard Niebles (testify by deposition – deposition designations)
17
            11) Nigel Alexander (testify by deposition – deposition designations)
18
            12) Anthony (“AJ”) Berge (testify by deposition – deposition designations)
19
            Plaintiff may also call any witness identified on Defendants’ Witness list. Plaintiff
20
     reserves the right to call additional witnesses who may not be identified here.
21
     (2)    Other Witnesses on behalf of Defendants:
22
            1.      Kevin Sykes-Bonnett (will testify)
23
                    c/o Philip P. Mann
                    Mann Law Group PLLC
24
                    107 Spring St.
25                  Seattle, WA 98104
                    (206) 436-0900

     PRETRIAL ORDER - page 7
                                                                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 8 of 28



1           Mr. Sykes-Bonnett is a named defendant and is the former President of now dissolved
2    Syked ECU Tuning LLC. He will testify as to how and when Syked ECU Tuning developed the

3    Syked ECU Tuning software at issue in this action. He will testify as to third-party materials

4    used in developing that software. He will testify as to HP Tuners’ prior acquisition from him, of

5    confidential information of third parties later used to develop the “trade-secrets” HP Tuners now

6
     claims it developed. Mr. Sykes-Bonnett will also testify as to all accusations that may be made

     against him at trial by HP Tuners.
7

8           2.      John Martinson (may testify)
                    c/o Philip P. Mann
9                   Mann Law Group PLLC
                    107 Spring St.
10                  Seattle, WA 98104
                    (206) 436-0900
11
            Mr. Martinson is a named defendant and is the former Vice President of now dissolved
12
     Syked ECU Tuning LLC. Mr. Martinson may testify as to how and when Syked ECU Tuning
13
     developed the Syked ECU Tuning software at issue in this action. Mr. Martinson may testify as
14
     to third-party materials used in developing that software. Mr. Martinson may testify as to all
15
     accusations that may be made against him at trial by HP Tuners.
16
            3.      Kenneth Cannata (may testify)
17
                    c/o Bart K. Larsen
18                  Kolesar & Leatham
                    400 S Rampart Blvd, Ste 400
19                  Las Vegas, NV 89145
                    (702) 362-7800
20
            Mr. Cannata may testify as to HP Tuners’ prior acquisition from Kevin Sykes-Bonnett of
21
     confidential information of third parties later used by HP Tuners to develop the “trade-secrets”
22
     HP Tuners now claims it developed.
23
            4.      Mike Kleingbeil (may testify)
24
                    c/o Philip P. Mann
25
                    Mann Law Group PLLC

     PRETRIAL ORDER - page 8
                                                                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 9 of 28



1                   107 Spring St.
                    Seattle, WA 98104
2                   (206) 436-0900
3           Mr. Kleingbeil may testify as to his involvement in developing the low-level

4    communications protocols used in Syked ECU Tuning’s software.

5
            5.      Keith Prociuk (will testify) (Adverse Witness)
6                   c/o Andrew Bleiman
                    1363 Shermer Road, Suite 318
7
                    Northbrook, Illinois 60062
8
                    Telephone: (312) 206-5162
            Mr. Prociuk will testify as to all matters stated in his prior declarations. Mr. Prociuk will
9
     testify as to methods used and resources (including those of third parties) used in the design and
10
     development of all “trade secrets” it alleges have been misappropriated by Defendants. Mr.
11
     Prociuk will testify as to HP Tuners acquisition, from Kevin Sykes-Bonnett of information later
12
     used by HP Tuners in its software products. Mr. Prociuk will testify as to HP Tuners’ payment to
13
     third parties for information illegally “hacked” and/or otherwise improperly obtained from the
14
     computer of Mr. Sykes-Bonnett.         Mr. Prociuk may testify as to other matters raised in
15
     connection with HP Tuners’ case in chief.
16
            Defendants may also call any witness identified on Plaintiff’s Witness list. Defendants
17
     reserve the right to call additional witnesses who may not be identified here.
18

19

20

21

22

23

24

25


     PRETRIAL ORDER - page 9
                                                                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 10 of 28



1                                              EXHIBITS
2                                      PLAINTIFF’S EXHIBITS
3

4       Exhibit Description                            Admissibility Authenticity           Authenticity Admitted
                                                       Stipulated    Stipulated,            and
5                                                                    Admissibility          Admissibility
                                                                     Disputed               Disputed
6

7
           1.     Declaration of Kevin       Sykes-
8                 Bonnett (Dkt. 67)

9          2.     Ellis Groo HPT Customer and
                  Interface Information (Dep. Ex. 2)
10
           3.     Image of Kevin Sykes-Bonnett
11                Computer Screen (Dep. Ex. 3)
12
           4.     Image of Kevin Sykes-Bonnett
13                Computer Screen (Dep. Ex. 4)

14         5.     Image of Kevin Sykes-Bonnett
                  Computer Screen (Dep. Ex. 5)
15
           6.     Emails   and     Non-Disclosure
16                Agreement (Dep. Ex. 6)
17
           7.     Email re: Revised Bylaws (Dep.
18                Ex. 7)

19         8.     Syked Shares Purchase Agreement
                  (Dep. Ex. 8)
20
           9.     Buy Sell Agreement          dated
21                3/15/2017 (Dep. Ex. 9)
22
           10.    Defendants’ Responses to Third
23
                  Set of Interrogatories (Dep. Ex.
                  10)
24
           11.    Martinson Email dated 2/23/2018
25                (Dep. Ex. 11)

     PRETRIAL ORDER - page 10
                                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 11 of 28



1
           12.    Defendant Kevin Sykes-Bonnett’s
2                 Responses to First Set of Requests
                  for Admission (Dep. Ex. 12)
3
           13.    Image of Kevin Sykes-Bonnett
4                 Computer Screen (Dep. Ex. 13)
5
           14.    Image of Kevin Sykes-Bonnett
6                 Computer Screen (Dep. Ex. 14)

7          15.    Image of Kevin Sykes-Bonnett
                  Computer Screen (Dep. Ex. 15)
8
           16.    Image of Kevin Sykes-Bonnett
9                 Computer Screen (Dep. Ex. 16)
10
           17.    Email from Jon Lund to Kevin
11
                  Sykes-Bonnett dated 9/25/2017
                  (Dep. Ex. 17)
12
           18.    PayPal Records of Lani Carney
13                (Dep. Ex. 18)

14         19.    Email                     from
                  software@sykedecutuning.com to
15                Ken Cannata dated 10/13/2017
                  (Dep. Ex. 19)
16

17         20.    First Amendment Complaint (Dkt.
                  25) (Dep. Ex. 20)
18
           21.    Defendants’ Answer to First
19                Amended        Complaint  for
                  Injunctive Relief and Damages
20                (Dep. Ex. 21) (Dkt. 56)
21
           22.    Text Messages (Dep. Ex. 22)
22
           23.    Text Messages (Dep. Ex. 23)
23

24
           24.    Email from Bill Thornton dated
25                1/25/2018 (Dep. Ex. 24)


     PRETRIAL ORDER - page 11
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 12 of 28



1
           25.    Binary Export Key (Dep. Ex. 25)
2

3          26.    Facebook Communications with
                  Matt Peacock (Dep. Ex. 26)
4
           27.    Text Messages (Dep. Ex. 27)
5

6          28.    Text Messages (Dep. Ex. 28)
7
           29.    Defendants’ Responses to Second
8                 Set of Interrogatories
9
           30.    Defendants’ Responses to First Set
10                of Interrogatories (Dep. Ex. 30)

11         31.    3/27/2017 Cease and Desist Letter
                  (Dep. Ex. 31)
12
           32.    3/30/2017 Email (Dep. Ex. 32)
13

14         33.    8/17/2018 Email (Dep. Ex. 33)
15
           34.    Sykes-Bonnett    Facebook     post
16                (Dep. Ex. 34)
17
           35.    Licensing Comparison (Dep. Ex.
18                35)

19         36.    Sykes-Bonnett    Facebook     post
                  (Dep. Ex. 36)
20
           37.    Defendants’ Responses to Second
21                Set of Interrogatories
22
           38.    10/21/2016 Email (Dep. Ex. 38)
23
           39.    March 21, 2019 Email from Phil
24
                  Mann to Andrew P. Bleiman
25                including attachments (Subject:
                  HPT      v   Sykes   Document

     PRETRIAL ORDER - page 12
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 13 of 28



1                 Production (sent 11:14 a.m.)
2
           40.    John Martinson’s Responses to
                  Requests for Admission
3

4          41.    Text Messages (Dep. Ex. 41)

5
           42.    PayPal Email – Breton-Jean (Dep.
6                 Ex. 42)

7          43.    Syked ECU Tuning, Inc.’s
                  Responses to Requests for
8                 Admission
9
           44.    Sykes-Bonnett    Facebook      post
10
                  (Dep. Ex. 44)

11         45.    Martinson email to John Bonner
                  dated 7/21/2017 (Dep. Ex. 45)
12
           46.    Defendants’ Responses to First
13                Requests for Production
14
           47.    Defendants’ Responses to Second
                  Requests for Production
15

16         48.    Defendants’ Responses to Third
                  Requests for Production
17
           49.    Defendants’ Responses to Fourth
18                Requests for Production
19         50.    Defendants’ Responses to Fifth
                  Requests for Production
20

21         51.    Defendants’ Responses to Sixth
                  Requests for Production
22
           52.    Defendants’ Responses to Seventh
23                Requests for Production

24         53.    Defendants’ Responses to Eighth
                  Requests for Production
25


     PRETRIAL ORDER - page 13
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 14 of 28



1
           54.    Defendants’ Responses to Ninth
2                 Requests for Production

3          55.    Defendants’ Responses to Tenth
                  Requests for Production
4
           56.    Defendants’     Responses       to
5
                  Eleventh Requests for Production
6
           57.    [OMITTED]
7

8          58.    Defendants’        Supplemental
                  Responses to First Requests for
9                 Production

10         59.    Defendants’        Supplemental
                  Responses to Second Requests for
11                Production
12
           60.    Defendants’        Supplemental
13                Responses to Third Requests for
                  Production
14
           61.    Defendants’        Supplemental
15                Responses to Fourth Requests for
                  Production
16
           62.    Defendants’        Supplemental
17
                  Responses to Fifth Requests for
18
                  Production

19         63.    Defendants’        Supplemental
                  Responses to Sixth Requests for
20                Production

21         64.    Defendants’         Supplemental
                  Responses to Seventh Requests for
22                Production
23
           65.    Defendants’ Responses to First
24                Requests for Production

25


     PRETRIAL ORDER - page 14
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 15 of 28



1
           66.    10/28/2017 Email from K.
2                 Cannata to Martinson (Dep. Ex.
                  66)
3
           67.    Declaration of Matt Kaiser dated
4                 May 31, 2018
5
           68.    Text Messages (234 pages)
6                 between K. Cannata and Sykes-
                  Bonnett (Dep. Ex. 68)
7
           69.    02/02/2018 Email from Martinson
8                 to K. Cannata (Dep. Ex. 69)

9          70.    02/02/2018 Email from Martinson
                  to K. Cannata (Dep. Ex. 70)
10

11
           71.    10/13/2017 Email from Martinson
                  to K. Cannata (Ex. 1 to
12                Supplemental Response Brief in
                  Further Opposition to John
13                Martinson’s Motion for Summary
                  Judgment) (Highly Confidential)
14
           72.    11/07/2017 Email from Martinson
15                to K. Cannata (Ex. 3 to
                  Supplemental Response Brief in
16
                  Further Opposition to John
17
                  Martinson’s Motion for Summary
                  Judgment) (Highly Confidential)
18
           73.    Christopher Breton-Jean Emails
19                (Dep. Ex. 73)

20         74.    PayPal    Refund     Transaction
                  Record (Dep. Ex. 74)
21
           75.    PayPal Transaction Records (Dep.
22
                  Ex. 75)
23
           76.    Breton-Jean ProgExpert Bio (Dep.
24                Ex. 76)

25


     PRETRIAL ORDER - page 15
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 16 of 28



1
           77.    PayPal Transaction Records (Dep.
2                 Ex. 77)

3          78.    Facebook            Messenger
                  Communications         between
4                 Christopher Breton-Jean and
                  Sykes-Bonnett (complete) (Dep.
5
                  Ex. 78)
6
           79.    Pages from Facebook Messenger
7                 Communications           between
                  Christopher Breton-Jean and
8                 Sykes-Bonnett (Dep. Ex. 79)

9          80.    Pages from Facebook Messenger
                  Communications           between
10                Christopher Breton-Jean and
                  Sykes-Bonnett (Dep. Ex. 80)
11

12         81.    Pages from Facebook Messenger
                  Communications           between
13                Christopher Breton-Jean and
                  Sykes-Bonnett (Dep. Ex. 81)
14
           82.    Pages from Facebook Messenger
15                Communications           between
                  Christopher Breton-Jean      and
16
                  Sykes-Bonnett (Dep. Ex. 82)
17
           83.    Pages from Facebook Messenger
18                Communications           between
                  Christopher Breton-Jean and
19                Sykes-Bonnett (Dep. Ex. 83)

20         84.    Image of fhptuners@yahoo.com
                  email account (Dep. Ex. 84) (need
21                native production of all emails per
                  prior communications)
22

23         85.    fhptuners@yahoo.com         email
                  (Dep. Ex. 85) (need         native
24                production      per          prior
                  communications)
25


     PRETRIAL ORDER - page 16
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 17 of 28



1
           86.    fhptuners@yahoo.com        emails
2                 (Dep. Ex. 86) (need native
                  production        per       prior
3                 communications)           (Highly
                  Confidential Designation)
4
           87.    fhptuners@yahoo.com        email
5
                  (Dep. Ex. 87) (need        native
6
                  production      per         prior
                  communications)
7
           88.    fhptuners@yahoo.com      email
8                 properties (Dep. Ex. 88) (need
                  native production per prior
9                 communications)
10         89.    fhptuners@yahoo.com      email
                  properties (Dep. Ex. 89) (need
11
                  native production per prior
12                communications)

13         90.    Pages from Facebook Messenger
                  Communications           between
14                Christopher Breton-Jean and
                  Sykes-Bonnett (Dep. Ex. 90)
15
           91.    Pages from Facebook Messenger
16
                  Communications           between
                  Christopher Breton-Jean and
17
                  Sykes-Bonnett (Dep. Ex. 91)
18
           92.    Pages from Facebook Messenger
19                Communications           between
                  Christopher Breton-Jean      and
20                Sykes-Bonnett (Dep. Ex. 92)

21         93.    fhptuners@yahoo.com        emails
                  (Dep. Ex. 93) (need native
22
                  production        per       prior
23
                  communications)           (Highly
                  Confidential Designation)
24
           94.    fhptuners@yahoo.com        email
25                (Dep. Ex. 94 (need         native

     PRETRIAL ORDER - page 17
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 18 of 28



1                 production        per       prior
                  communications)           (Highly
2                 Confidential Designation)
3
           95.    fhptuners@yahoo.com      email
4                 properties (Dep. Ex. 95) (need
                  native production per prior
5                 communications)

6          96.    fhptuners@yahoo.com      email
                  properties (Dep. Ex. 96) (need
7                 native production per prior
                  communications)
8

9
           97.    Pages from Facebook Messenger
                  Communications           between
10                Christopher Breton-Jean and
                  Sykes-Bonnett (Dep. Ex. 97)
11
           98.    Pages from Facebook Messenger
12                Communications           between
                  Christopher Breton-Jean and
13                Sykes-Bonnett (Dep. Ex. 98)
14
           99.    Pages from Facebook Messenger
15                Communications           between
                  Christopher Breton-Jean and
16                Sykes-Bonnett (Dep. Ex. 99)

17         100. Defendants’ Responses to Fourth
                Set of Interrogatories (Dep. Ex.
18              100)
19
           101. Nigel Alexander PayPal Records
                (Dep. Ex. 101)
20

21         102. Nigel Alexander Text Messages
                with Sykes-Bonnett (Dep. Ex.
22              102)

23         103. Sykes-Bonnett Emails with Nigel
                Alexander (Dep. Ex. 103)
24
           104. Nigel       Alexander     Interface
25


     PRETRIAL ORDER - page 18
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 19 of 28



1                 Information (Dep. Ex. 104)
2
           105. [OMITTED]
3
           106. Nigel     Alexander      Interface
4
                Information (Dep. Ex. 106)
5
           107. HPT Internal Firmware Builder
6               document (Ex. 2 to Supplemental
                Response Brief in Further
7               Opposition to John Martinson’s
                Motion for Summary Judgment)
8               (Highly Confidential)
9
           108. HPT Internal Firmware Flasher
                document (Ex. 4 to Supplemental
10
                Response Brief in Further
11              Opposition to John Martinson’s
                Motion for Summary Judgment)
12              (Highly Confidential)

13         109. 12/21/2017 Email from K.
                Cannata to John Martinson HPT
14              Internal   Firmware     Builder
                document (Ex. 5 to Supplemental
15
                Response Brief in Further
                Opposition to John Martinson’s
16
                Motion for Summary Judgment)
17              (Highly Confidential)

18         110. EULA (Ex. A to First Amended
                Complaint (“FAC”))
19
           111. Sykes-Bonnett       Facebook
20              Messenger Communications (Ex.
                B to FAC)
21

22         112. Sykes-Bonnett       Facebook
                Messenger Communications (Ex.
23              C to FAC)

24         113. Sykes-Bonnett       Facebook
                Messenger Communications (Ex.
25              D to FAC)

     PRETRIAL ORDER - page 19
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 20 of 28



1
           114. Sykes-Bonnett       Facebook
2               Messenger Communications (Ex.
                E to FAC)
3
           115. Sykes-Bonnett       Facebook
4               Messenger Communications (Ex.
                F to FAC)
5

6          116. Sykes-Bonnett Facebook Post (Ex.
                G to FAC)
7
           117. Sykes-Bonnett       Facebook
8               Messenger Communications (Ex.
                H to FAC)
9
           118. Sykes-Bonnett        Facebook
10
                Messenger Communications (Ex. I
                to FAC)
11

12         119. Sykes-Bonnett        Facebook
                Messenger Communications (Ex. J
13              to FAC)

14         120. Sykes-Bonnett Facebook Post (Ex.
                K to FAC)
15
           121. Sykes-Bonnett Facebook Post (Ex.
16
                L to FAC)
17
           122. Sykes-Bonnett       Facebook
18              Messenger Communications (Ex.
                M to FAC)
19
           123. Sykes-Bonnett Facebook Post (Ex.
20              N to FAC)
21
           124. Mhhauto.com screenshot (Ex. O to
22
                FAC)

23         125. Ecumaster HP Tuners forum post
                (Ex. P to FAC)
24
           126. Crackedyou HP Tuners forum post
25              (Ex. Q to FAC)

     PRETRIAL ORDER - page 20
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 21 of 28



1
           127. Discounthptunercredits@mail.com
2               email (Ex. R to FAC)

3          128. Discounthptunercredits@mail.com
                email (Ex. S to FAC)
4
           129. Discounthptunercredits@mail.com
5
                email (Ex. T to FAC)
6
           130. Keith Prociuk post (Ex. U to FAC)
7

8          131. Keith Prociuk email (Ex. V to
                FAC)
9
           132. Sykes-Bonnett Facebook       post
10              (HPT-SET000351)
11
           133. Sykes-Bonnett Facebook       post
                (HPT-SET000352)
12

13         134. Sykes-Bonnett Facebook       post
                (HPT-SET000353)
14
           135. Sykes-Bonnett Facebook       post
15              (HPT-SET000354)
16         136. Image of Kevin Sykes-Bonnett
                Computer    Screen    (HPT-
17
                SET000373)
18
           137. Image of Kevin Sykes-Bonnett
19              Computer    Screen    (HPT-
                SET000374)
20
           138. Sykes-Bonnett Facebook       post
21              (HPT-SET001865)
22
           139. PayPal Records (HPT-SET002428
23
                to HPT-SET002449)

24         140. PayPal Records (HPT-SET002450
                to HPT-SET002461)
25


     PRETRIAL ORDER - page 21
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 22 of 28



1
           141. Comcast Subpoena        Response
2               (HPT-SET002522)

3          142. HPT Internal Record         (HPT-
                SET002521)(HIGHLY
4               CONFIDENTIAL)
5
           143. HPT       Customer    Interface
6               Information (HPT-SET002519)

7          144. Deposition Transcript of Kevin
                Sykes-Bonnett dated 9/25/2018
8
           145. Deposition              Transcript
9               (Confidential) of Kevin Sykes-
                Bonnett dated 9/25/2018
10

11
           146. Deposition Transcript of Kevin
                Sykes-Bonnett dated 5/16/2019
12
           147. Deposition              Transcript
13              (Confidential) of Kevin Sykes-
                Bonnett dated 5/16/2019
14
           148. Deposition Transcript of John
15              Martinson dated 9/26/2018
16
           149. Declaration of Kenneth Cannata
17              (Dkt. 68)

18         150. Declaration of Kevin       Sykes-
                Bonnett (Dkt. 18)
19
           151. Excel spreadsheet containing text
20              messages between Sykes-Bonnett
                and K. Cannata produced by
21
                Defendants (File name Messages-
22
                Ken Cannata S7.7z)

23         152. Excel spreadsheet containing text
                messages between Sykes-Bonnett
24              and K. Cannata produced by
                Defendants (File name Messages-
25              Ken Cannata S5.7z)

     PRETRIAL ORDER - page 22
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
               Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 23 of 28



1
            153. Expert Report of Dr. Ernesto
2                Staroswiecki, Ph. D., P.E.

3           154. Declaration of Dr. Ernesto
                 Staroswiecki, Ph. D., P.E. (Exhibit
4                to Response to Motion for Partial
                 Summary Judgment)
5

6           155. Expert Report of John R. Bone,
                 CPA, CFF
7
            156. Syked ECU Tuning, Inc. Source
8                Code reviewed by Dr. Ernesto
                 Staroswiecki, Ph. D., P.E.
9

10
               Plaintiff reserves the right to present demonstrative exhibits at trial. Moreover, Plaintiff
11
     reserves the right to supplement its list of exhibits if Defendants are allowed to identify and
12   introduce any exhibits at trial in this matter. To avoid unnecessary duplication, Plaintiff reserves

13   the right to use any exhibit listed on Defendants’ Exhibit List. To the extent Defendants remove
     exhibits from their previously served exhibit list, Plaintiff reserves the right to subsequently add
14
     such removed exhibits to its exhibit list. Plaintiff reserves the right to present demonstrative
15
     exhibits at trial.
16
                                         DEFENDANTS’ EXHIBITS
17
           #        Description                                                                     AU         AD
18

19       A- 1       Declaration of Kieth Prociuk Dkt. 62-1

20       A- 2       Declaration of Kieth Prociuk Dkt. 78
21
         A- 3       Declaration of Kieth Prociuk Dkt. 83
22
         A- 4       Sealed Declaration of Reuben Kendrick (9-17-18)
23
         A- 5       Declaration of Andrew Bleiman Dkt. 84
24

25
         A- 6       Exhibit 1 to Prociuk Deposition


     PRETRIAL ORDER - page 23
                                                                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 24 of 28



1
        A- 7     Exhibit 2 to Prociuk Deposition
2
        A- 8     Exhibit 3 to Prociuk Deposition
3
        A- 9     Exhibit 4 to Prociuk Deposition
4
        A - 10   Exhibit 5 to Prociuk Deposition
5

6       A - 11   Exhibit 1 to Prociuk Deposition

7       A - 12   Exhibit 6 to Prociuk Deposition
8
        A - 13   Exhibit 8 to Prociuk Deposition
9
        A - 14   Exhibit 10 to Prociuk Deposition
10
        A - 15   Exhibit 11 to Prociuk Deposition
11

12
        A - 16   Exhibit 12 to Prociuk Deposition

13      A - 17   Exhibit 13 to Prociuk Deposition

14      A - 18   Exhibit 14 to Prociuk Deposition
15
        A - 19   Plaintiff's Answers to Defendants' First Set Of Interrogatories
16
        A - 20   Plaintiff's Answers to Defendants' Requests for Admission
17
        A - 21   Plaintiff's Amended and Supplemental Answers to Defendants'
18
                 Requests for Admission
19

20
        A - 22   Declaration of Andrew Bleiman Dkt. 102

21      A - 23   Christopher Breton-Jean Screen Capture 2018-03-18

22      A - 24   Christopher Breton-Jean Screen Capture 2017-03-15
23
        A - 25   Kevin Sykes-Bonnett Screen Capture 2018-01-01
24
        A - 26   Christopher Breton-Jean Screen Messages 2013-07-29 through
25


     PRETRIAL ORDER - page 24
                                                                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 25 of 28



1
                 2018-25
2
        A - 27   Facebook Page Screen Capture (“Bonjour Robert)
3
        A - 28   Eric Brooks Offers for OEM (15 Pictures)
4
        A-29     Eric Brooks/Kevin Sykes-Bonnett messages
5

6       A-30     Excel Spreadsheet – GM Names

7       A-31     E38a851313.a2l File
8
        A-32     Jason Singleton Comments on hacking Pics
9
        A-33     Ken Cannata Text Chats
10
        A-34     Ken@hptuners.com email to purchase info
11

12
        A-35     Matt Honeycutt Declaration

13      A-36     MHH Info

14      A-37     Screenshots from “Anonymous” Emails
15
        A-38     SCT, EFI Live Pics of Parameter Names
16
        A-39     Emails between “Anonymous” and Andrew Bleiman
17
        A-40     Facebook Page – Dyno Tuning and Engine Management Help Page
18
                 – HPT copy Diablo
19

20
        A-41     Screenshot and Photo- HPT-SET000354.pdf

21      A-42     Emails HPT-SET000116 through HPT-SET000129

22      A-43     Complaint filed 9-20-2017 (Dkt. #1, 1-1)
23
        A-44     Kevin Sykes-Bonnett Declaration Exhibits 1-3
24
        A-45     MHH Cracked 3.0_2282018_837PM
25


     PRETRIAL ORDER - page 25
                                                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                         211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
              Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 26 of 28



1
           A-46   MHH Cracked 3.0_2282018_839PM
2
           A-47   Syked ECU Tuning Changesets Detailed V1
3
           A-48   TF Software - Editor Changesets
4
           A-49   TF Software - Eliminator Changesets
5

6          A-50   TF Software - Unredacted Editor Changesets

7          A-51   Physical Sample of MPVI Hardware Cable (A)
8
           A-52   Physical Sample of MPVI Hardware Cable (B)
9

10
             Defendants reserve the right to supplement their list of exhibits if Plaintiff is allowed to
11   identify and introduce any exhibits at trial in this matter. To avoid unnecessary duplication,
12   Defendants reserve the right to use any exhibit listed on Plaintiff’s exhibit list. To the extent

13   Plaintiff removes exhibits from its previously served exhibit list, Defendants reserve the right to
     subsequently add such removed exhibits to their exhibit list. Defendants reserve the right to
14
     present exhibits, the need to which cannot be reasonably foreseen prior to trial and the
15
     presentation of Plaintiff’s case.
16

17                                       ACTION BY THE COURT

18   (a)     This case is scheduled for trial before a jury on October 29, 2019, at 9:00 a.m.

19   (b)     Trial briefs were submitted to the court on October 8, 2019.

20   (c)     The Parties are collaboratively working on the Jury Instructions and anticipate submitting
21
             proposed Jury Instructions prior to the Pretrial Conference.
22
     (d)     Suggested questions of either party to be asked of the jury by the court on voir dire were
23
             submitted to the court on or before October 8, 2019.
24
     (d)     Pending Motions:
25


     PRETRIAL ORDER - page 26
                                                                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 27 of 28



1           - Motions to Seal (Dkt. 191 and Dkt. 195)
2           -Defendant John Martinson’s Motion for Summary Judgment (Dkt. 183)
3
            This order has been approved by the parties as evidenced by the signatures of their
4
     counsel. This order shall control the subsequent course of the action unless modified by a
5
     subsequent order.
6
            This order shall not be amended except by order of the court pursuant to agreement of the
7
     parties or to prevent manifest injustice.
8

9
     DATED this 10th day of October, 2019.
10

11                                               ________________________________________
                                                 United States District Judge
12   FORM APPROVED

13   Attorney for Plaintiff

14   s/ Andrew P. Bleiman
     Andrew P. Bleiman
15   (admitted pro hac vice)
     MARKS & KLEIN, LLP
16
     1363 Shermer Road, Suite 318
17   Northbrook, Illinois 60062
     Telephone: (312) 206-5162
18   E-mail: andrew@marksklein.com
     Attorneys for HP Tuners, LLC
19
     Attorney for Defendant
20
     s/ Philip P. Mann
21   Philip P. Mann
     Mann Law Group PLLC
22
     107 Spring Street
23
     Seattle, WA 98104
     Telephone: (206) 436-0900
24   E-mail: phil@mannlawgroup.com
     Attorneys for Defendants
25


     PRETRIAL ORDER - page 27
                                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
            Case 3:17-cv-05760-BHS Document 226 Filed 10/10/19 Page 28 of 28



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on October 10, 2019, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PRETRIAL ORDER - page 28
                                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
